Citation Nr: 1645810	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  12-11 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mark Lipman, Attorney


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2011 and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office in San Diego, California (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2016, the Veteran's representative requested a hearing before a Decision Review Officer (DRO) with regard to the issues on appeal.  The Veteran is entitled to this hearing before the Board adjudicates his appeal.  See 38 C.F.R. § 3.103(c) (2015).  This hearing has not yet been held, and must be scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a formal DRO hearing in accordance with his representative's request.  The RO should notify the Veteran and his representative of the date and time of the hearing, and a copy of this notice should be associated with the virtual record.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




